 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#: .
DATE FILED: ZO

GOLDBERG AND WEINBERGER LLP
Attorneys at Law

630 Third Avenue, 18" Floor
New York, New York 10017

Lewis Goldberg (N.Y., CT. & NJ.) OTHER OFFICE;
Stuart Weinberger (N.Y. & N,J.) REDDING, CT.

TEL: (212) 867-9595
FAX: (212) 949-1857

January 24, 2020
Via ECF
Hon. Judge Andrew L. Carter
US, District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Regarding: Jacqueline Gray v. Mid-Bronx CCRP Early Childhood Center, Inc., et.al.
Civil Action No.: 18-CV-7934 (ALC\(OTW)
Dear Judge Carter:

Our firm is co-counsel in our representation of the Defendants in the above matter, The
Defendants request an extension of the deadline to submit a settlement agreement and motion for
court approval of the settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015) from the current deadline of January 24, 2020 until January 29,
2020.

The Defendants have circulated the settlement agreement. There are eight named
defendants. Unfortunately, with the multiple parties involved, the Defendants need a little more

time to obtain all the signatures. The parties have worked cooperatively to finish this case.

This is the fifth request for an extension. Plaintiffs consent to the extension. No other
deadlines would be affected.

Respectfully submitted,
/s/ Stuart Weinberger

Stuart Weinberger

HON. ANDREW L. CARTER, Ji.
UNITED STATES DISTRICT JUDGE

| 29] 202e

ce: Michael Minkoff, Esq.

    
 

Cage Fe EE Hee, ee at

SW:MidBronx.L12420(CtGray)

 

 

 
